310 F.2d 737
Pasquale FIUMARA, Appellant,v.TEXACO, INC., Humble Oil & Refining Company, Gulf OilCorporation and Sinclair Refining Company.
No. 14073.
United States Court of Appeals Third Circuit.
Argued Dec. 13, 1962.Decided Dec. 20, 1962.

A. E. Hurshman, Philadelphia, Pa., for appellant.
Henry T. Reath, Philadelphia, Pa.  (Amzy B. Steed, New York City, Duane, Morris & Heckscher, Philadephia, Pa., on the brief), for defendant-appellee Texaco Inc.
Robert T. Tate, Jr., New York City, Miles W. Kirkpatrick, Morgan, Lewis & Bockius, Philadelphia, Pa., for defendant-appellee Humble Oil & Refining Co.
John T. Clary, Philadelphia, Pa., for defendant-appellee Gulf Oil Corp.
Frank W. Clampitt, New York City, Robert W. Sayre, Saul, Ewing, Remick & Saul, Philadelphia, Pa., for defendant-appellee Sinclair Refining Co.
Before KALODNER and FORMAN, Circuit Judges, and ROSENBERG, District Judge.
PER CURIAM.


1
Upon review of the record we are of the opinion that the District Court did nor err in granting the motion of the defendants for summary judgment.


2
The Order and Judgment of the District Court of May 4, 1962 granting the defendants' motion for summary judgment will be affirmed.